Citation Nr: 0907672	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 30 
percent for residuals of a right ankle fracture, status post 
repair.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1987.  He served in the Army National Guard from May 1987 to 
July 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2002 that 
awarded service connection with a 20 percent disability 
rating by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In February 2004, the Board denied a claim for a higher 
initial rating for this disability.  The Veteran appealed 
this decision and in August 2005, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
February 2004 decision and remanded the case for 
readjudication in accordance with a joint motion filed by the 
Veteran's attorney and General Counsel for VA.  The Board 
determined in March 2007 that this case presented an 
exceptional disability picture rendering the regular 
schedular standards impracticable and it remanded the claim 
to the agency of original jurisdiction with instructions to 
refer the matter to either VA's Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating 
as required by 38 C.F.R. § 3.321(b).  See also Floyd v. 
Brown, 9 Vet. App. 88 (1996) (holding that Board is precluded 
from assigning an extraschedular rating in the first 
instance).  In September 2007, the Director of Compensation 
and Pension Services determined that a 30 percent evaluation 
for the residuals of a right ankle fracture is warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  


FINDING OF FACT

The evidence of record shows that the Veteran's residuals of 
a right ankle fracture cause marked interference with 
employment in occupations that require standing for long 
periods; however, his disability does not interfere with 
sedentary positions.  


CONCLUSION OF LAW

The criteria for an initial evaluation on an extraschedular 
basis in excess of 30 percent for residuals of a right ankle 
fracture, status post repair, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A May 2002 VCAA letter informed the Veteran of what evidence 
was required to substantiate his claim of entitlement to 
service connection for a right ankle disorder.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  

The rating decision dated in August 2002 granted the 
Veteran's claim of entitlement to service connection for a 
right ankle disorder; therefore, this claim is now 
substantiated.  As such, the Veteran's filing of an appeal as 
to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the issue of an 
initial evaluation on an extraschedular basis in excess of 30 
percent for residuals of a right ankle fracture and the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of the Veteran's claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed by the Board in the 
March 2006 and March 2007 remands.  The RO has obtained the 
Veteran's service treatment records, treatment records from 
his Army National Guard unit and VA treatment records.  The 
RO also received private medical records.  The Veteran was 
provided with three VA examinations for his right ankle in 
October 2001, May 2003 and July 2006.  In response to the 
Board's March 2007 remand, the Appeals Management Center 
(AMC) referred the issue to the Director of Compensation and 
Pension Services for consideration of an extraschedular 
evaluation.  The Director's determination has been associated 
with the claims file.

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

II.  Merits of the Claim for an Increased Rating

Disability ratings are typically determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  However, 
under certain circumstances VA may grant a disability rating 
outside of the rating schedule.  The governing criteria for 
such an extraschedular award is a finding that when the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 3.321(b)(1).

In a March 2006 decision, the Board found that the Veteran 
was not entitled to a schedular evaluation in excess of 20 
percent for his right ankle disability, in the absence of 
ankylosis of the ankle, under 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5270, 5271.  The Board also 
determined that the disability picture did not warrant 
referral for extraschedular consideration.  The Veteran 
appealed this decision and the Court vacated the Board's 
decision and remanded the issue of the applicability of the 
correct evidentiary standard for referral of extraschedular 
consideration under 38 C.F.R. § 3.321(b).  In March 2007, the 
Board determined that the Veteran's service-connected 
residuals of a right ankle fracture warranted a referral to 
VA's Under Secretary for Benefits or the Director of 
Compensation and Pension for consideration of an 
extraschedular evaluation.  

Assignment of an extraschedular rating in the first instance 
is limited to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service under 38 C.F.R. 
§ 3.321(b)(1).  See also Floyd v. Brown, 9 Vet. App. 88 
(1996).  In the present case, an additional 10 percent has 
been assigned in recognition of the average earning capacity 
impairment due exclusively to the service-connected residuals 
of a right ankle fracture.  The Director's decision 
acknowledged specific instances of impairment with standing, 
engaging in physical activity and ankle pain requiring daily 
medication and recognized that the medical evidence indicated 
that this disability interfered with his employment.  The 
Board believes that the Director's determination is supported 
by the overall evidence.

The Veteran underwent a VA examination in October 2001.  He 
complained of ongoing ankle pain.  The Veteran reported that 
he had pain when he walked more than thirty minutes and he 
experienced pain with high-level activities.  He stated that 
he could not run and could not play baseball with his son.  
The examination revealed mild swelling along the lateral 
aspect.  There was tenderness on palpation over the distal 
aspect of the medial malleolus and over the lateral 
malleolous.  The right ankle demonstrated range of motion of 
0 to 5 degrees on dorsiflexion and 0 to 35 degrees on plantar 
flexion.  Strength testing showed dorsiflexion 4/5 and 
plantar flexion 5/5.  The Veteran did not demonstrate pain on 
standing and he walked with a symmetric gait without any 
antalgia noted.  

A March 2002 private medical record noted that the physical 
examination revealed decreased range of motion, but no 
figures were provided.  The physician prescribed the Veteran 
Vioxx for right ankle pain.

During the May 2003 VA examination, the Veteran noted he has 
regained most of the function in his right ankle; however, he 
had persistent ankle pain particularly with changes in the 
weather and excess exertion.  He reported that he is able to 
do moderate exertion such as running with pain on excessive 
use.  He is able to perform activities of daily living 
however, if he is on his feet too long, the right ankle 
precludes this type of work.  The Veteran stated that he took 
Vioxx and hydrocodone for symptom relief.  He was able to 
walk without the assistance of crutches, braces, cane or 
corrective shoes.  The right ankle demonstrated range of 
motion of 0 to 15 degrees on dorsiflexion and 0 to 40 degrees 
on plantar flexion. The examiner concluded that the Veteran's 
limitations included a "slight range of motion 
abnormality."

Another VA examination was conducted in July 2006.  The 
examination report reveals that assistive devises were not 
needed for the Veteran to walk.  The Veteran did not have 
functional limitations on standing and walking.  The Veteran 
reported pain of the right ankle, which affected motion of 
the right joint.  The Veteran reported moderate flare-ups 
every one to two months lasting one to two days at a time.  
These flare-ups usually required the Veteran to stay off the 
foot due to pain.  The Veteran had a normal gait with no 
evidence of abnormal weight bearing.  Range of motion of the 
right ankle was 0 to 10 degrees for dorsiflexion and 0 to 30 
degrees for plantar flexion.  The Veteran did not have 
additional loss of motion on repetitive use.  The examiner 
provided the opinion that the severity of the Veteran's right 
ankle would cause marked interference with his ability to 
sustain employment in physical occupations that required the 
ability to be on his feet for long periods of time.  The 
examiner noted that the Veteran could be employed in 
sedentary occupations.

Upon careful consideration of the evidence of record, the 
Board finds that the Veteran's right ankle disability causes 
marked interference with his employment and that such 
interference with employment is adequately compensated by the 
currently assigned 30 percent disability evaluation.  The 
Board notes that the Veteran asserted in his substantive 
appeal dated in May 2003 that due to his right ankle injury, 
he was forced to retire and he could not work at his place of 
employment.  The Veteran also indicated that subsequent jobs 
he had applied for refused to hire him after he informed them 
of his right ankle disability.  A letter dated in September 
2005 from the Veteran's supervisor in the National Guard 
noted that due to the Veteran's medical condition he could 
not fulfill the requirements of his position as a WG-10 
electronics mechanic.  As the Veteran was a dual status 
technician, this also meant that he lost his civilian 
position as an electronics mechanic.  Furthermore, the VA 
examination in July 2006 provided the opinion that the 
severity of the Veteran's right ankle disability would cause 
marked interference with physical occupations requiring the 
Veteran to stand on his feet for long periods of time; 
however, his right ankle disability would not affect a 
sedentary occupation.  The record also indicates that the 
Veteran is attending school to become teacher.  Thus, the 
record shows that the Veteran is not precluded from all types 
of employment based on his service-connected right ankle 
disability.  

In determining whether the Veteran is entitled to a 
disability rating in excess of 30 percent on an 
extraschedular rating, the Board considered that under the 
schedular rating amputation of the lower level of the leg, 
permitting prosthesis, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a; Diagnostic Code 5165.  "The percentage 
ratings represents as far as can practically be determined 
the average impairment in earning capacity resulting from 
such disease and injury and the residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  Although an extraschedular 
evaluation is not constrained by the rating code, the Board 
will use the VA determination of the average impairment of 
earning capacity for an individual with an amputation of a 
lower leg as a guide in its consideration of a rating in 
excess of 30 percent.  In this case, the Veteran's right 
ankle disability is not analogous to an amputation of the 
right lower extremity.  The Veteran stated that he has right 
ankle pain on excessive use and with high-level activity.  
See VA examinations dated in October 2001 and May 2003.  The 
Veteran has reported in the May 2003 VA examination that he 
is able to engage in moderate exertion, including running 
with pain on excessive use.  In addition, he is able to 
perform activities of daily living.  The VA examinations 
reported that the Veteran was able to walk without assistive 
devices and his gait was normal.  The Board recognizes that 
the Veteran's right ankle disability resulted in his 
inability to perform his previous employment as an 
electronics mechanic.  See VA Form 9 dated in May 2003.  
However, as discussed above, the Veteran's disability does 
not preclude him from sedentary occupations.  The Board finds 
that interference of the Veteran's right ankle disability 
with employment in a physical occupation is fully represented 
by the 30 percent disability rating.  Based on the foregoing, 
the Board concludes that the Veteran's overall disability 
picture does not warrant an extraschedular evaluation in 
excess of 30 percent for the entire appeals period.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application. 38 U.S.C.A. § 5107(b).  
Accordingly, VA must deny the appeal.


ORDER

An evaluation in excess of 30 percent for residuals of a 
right ankle fracture, status post repair is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


